Mr. Presiding Justice Matchett specially concurring : I concur in these several judgments of this court with hestitation. I agree that Noyes & Co. must be held liable on the authority of Golden v. Gervenka, 278 Ill. 409. I agree the evidence was sufficient to justify a decree against these stockholders on the authority of Cohen v. North Avenue State Bank, 291 Ill. App. 558. However, I think the rule applied in determining the amount of their respective liabilities is inconsistent with the interpretation which this court heretofore, in Cohen v. North Avenue State Bank, 291 Ill. App. 558; Flanagan v. Madison Square State Bank, 292 Ill. App. 448; Burket v. Reliance Trust & Savings Bank, 296 Ill. App. 406, has given to the dictum of the Supreme Court in Burket v. Reliance Trust & Savings Bank, 366 Ill. 98. However, I concurred in that interpretation with much doubt. Burket v. Reliance Trust & Savings Bank, 296 Ill. App. 406, was decided on rehearing granted by a majority of the court.